Order, Supreme Court, New York County (Karen S. Smith, J), entered February 28, 2008, which granted defendant’s motion to renew its prior motion to dismiss the complaint and, upon renewal, granted the motion, unanimously affirmed, without costs.
Supreme Court properly granted defendant’s motion to dismiss the complaint for failure to file a timely notice of claim (Education Law § 3813 [1]). As the court held, plaintiffs unverified letters and e-mails to Department of Education personnel, “each addressing different aspects of her complaints,” do not constitute a notice of claim (see Education Law § 3813 [1]; Var*445sity Tr., Inc. v Board of Educ. of City of N.Y., 5 NY3d 532 [2005]; Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 547 [1983]). In any event, such correspondence was not presented to defendant’s governing body within three months after the accrual of plaintiffs discrimination claims as required by the statute (see Pinder v City of New York, 49 AD 3d 280 [2008]). Plaintiffs application for leave to file a late notice of claim made beyond the one-year statute of limitations must be denied as untimely (see Education Law § 3813 [2-b]; Matter of Amorosi v South Colonie Ind. Cent. School Dist., 9 NY3d 367, 373-374 [2007]).
We have reviewed plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Moskowitz, Acosta and Freedman, JJ.